Braley, J.
It was undisputed that the plaintiffs were co-partners doing business as “ electrical contractors,” but never had dealt in glue until, at his suggestion, they entered into an arrangement or contract with one Cummings, who was a glue broker and jobber, whereby they permitted him to use their name and credit in the purchase and resale of glue to be invoiced and billed in their names, in consideration that on all sales they were to receive a commission of two and one half per cent. In acting for them, it further appears, that with their knowledge and assent he fixed the price for which glue should be sold, made sales and collected the proceeds. Having been clothed with this authority, he must be deemed the agent of the plaintiffs.
The averment in the second count of the declaration, that Cummings acted as the agent of the defendant, is wholly unsupported by any evidence, for the letter alleged to have been written by him on paper bearing the defendant’s letterhead, unless connected with the company, was not evidence which would support a finding that he was acting for it. It is familiar law, that unless some proof of agency is offered, the mere declarations of one who assumes to be an agent cannot be admitted to bind his alleged principal. A foundation must first be laid from which such a relation can be inferred, and from whom he procured the letterhead is not shown.
The admission of the letterhead, and of the fact that the letter paper of the defendant was used, at least was sufficiently favorable to the plaintiffs. The plaintiffs do not show that they are *463aggrieved by the ruling excluding its contents, as neither the text of the letter nor the purpose for which it was offered is stated. Baker v. Gerrish, 14 Allen, 201. Phenix Nerve Beverage Co. v. Dennis & Lovejoy Wharf & Warehouse Co. 189 Mass. 82. Magnolia Metal Co. v. Gale, 191 Mass. 487.
The agent, having been clothed with these powers, entered into negotiations with the defendant for the sale of the parcels or invoices of glue described in the several items of the account annexed, of which only the proceeds of the sales under the tenth and thirteenth items were finally in issue at the close of the evidence. If there was testimony which would justify a finding, that at the time of purchase, without information or knowledge of his agency, the defendant dealt with Cummings, the title legally passed, and it is not liable to the plaintiffs either in tort for its conversion or in contract for the price, except so far as the proceeds, if at all, may have exceeded any liability of their agent to the company.
In making the sales in suit, the agent, although he did not disclose his agency, did not act in excess of the scope of his employment. If, for their own protection and under the arrangement with him, the invoices ran in the plaintiffs’ firm name and ordinarily would have to be properly indorsed by them before the railroad company would deliver, yet, the sale having been effected by their representative, there was no conversion by the defendant, and no question of the election of remedies or of ratification,, where there has been an unauthorized sale of the owner’s property to a third person, is presented. Metcalf v. Williams, 144 Mass. 452.
The plaintiffs testified that they never purchased any glue except for the purpose of reselling it to the defendant, and there seems to have been no doubt, as stated by the judge and admitted by its counsel, that the plaintiffs believed they were selling the glue in suit directly to the company when they indorsed to the company’s order the bills of lading or invoices and gave them to Cummings, after he reported that the sale had been negotiated. It would seem to be plain that, according to the common course of business, the carrier would not have delivered the glue to the defendant under this indorsement without its order. By what means he either used or suppressed *464these invoices, and invoiced the merchandise in his own name to the company, as testified by its general manager, is not stated. If the testimony of the plaintiffs and the general manager, who was called as a witness by them, is believed, that the invoices must have been manipulated in some way, is evident.
But, even if it would have been possible to find that at the time of sale duplicates of some of the invoices of the sales in suit, properly addressed and mailed, had previously been received, or that, from the conversation which the plaintiffs testified to having had with the general manager the defendant was put upon its inquiry and might have been charged with knowledge that the plaintiffs were the principals,* these matters were purely questions of fact. The credibility of the witnesses also was solely for the trial court. In view of the form which the transaction finally assumed, and the uncontradicted testimony of the general manager, that Cummings invoiced all goods in his own name to the company, and brought to him the bills of lading, we cannot say as matter of law that the general finding in favor of the defendant, which of course must have rested upon a finding that it did not know or have any reasonable cause to apprehend that the plaintiffs were the principals, was unwarranted.
If, while sustaining the relation of agent to the plaintiffs, he made the sales for value to the defendant, who dealt with him without knowledge of his agency, then the plaintiffs, as undisclosed principals seeking to avail themselves of the benefit of the contract, are subject to any equities in its favor which existed between the company and Cummings. Cushman v. Snow, 186 Mass. 169, 174, and cases cited. The defendant, therefore, had a right to apply in set-off the amount of the sales *465against his indebtedness, and, when this had been done, no balance remained. The first request, that on all the evidence the plaintiffs were entitled to recover was properly refused, and the other requests became immaterial under the general finding, to which, for reasons stated, the plaintiffs’ exception cannot be sustained. American Malting Co. v. Souther Brewing Co. 194 Mass. 89.

Exceptions overruled.


 The plaintiff Deane testified as to this conversation, which he stated occurred early in June, 1907, as follows: “We went down to his office and told him who we were, and he granted us an interview and told us that he did not — showed us this other bill, this last bill, and said he would pay for that, and the others he claimed to have paid Mr. Cummings for, and said that he had paid them, and in the course of the conversation he admitted having received bills from us, but he had turned them over to Mr. Cummings because Mr. Cummings told him they were paid, we had no business to bill that way; as I understand, he had turned them over to Mr. Cummings his say-so, ‘ That is all right; those have been paid; I have paid them since they were mailed,’ or, 1 They shouldn’t have mailed to you.’ ”